       Case 1:17-cr-00232-EGS Document 213-1 Filed 05/29/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                           DISTRICT OF COLUMBIA


    UNITED STATES OF AMERICA

       v.
                                                Criminal Action No. 17-232-EGS
    MICHAEL T. FLYNN,

            Defendant.



                               [PROPOSED] ORDER

      Upon consideration of the Joint Status Report of Michael T. Flynn and Covington

& Burling LLP (“Covington”), it is hereby ORDERED that Mr. Flynn and Covington shall

file a further status update no later than twenty-one (21) days after the Court issues a

ruling on Mr. Flynn’s Motion to Withdraw Pending Motions. ECF No. 199.

      SO ORDERED.



                                                      The Honorable Emmet G. Sullivan
                                                      United States District Judge
